Robinson, J.
(concurring). I have signed the opinion prepared by Mr. Justice Christianson, and concur fully therein. As the surviving wife of Plinn Woodward, the plaintiff duly applied for administration on his estate. His three children by a former marriage resist the claim and appeal from a judgment allowing it. Their claim is that the marriage between the plaintiff and their deceased father was illegal and their union adulterous, and yet under a marriage contract and a marriage right for twelve years they lived and worked together as. husband and wife and saved up and earned and made the property in dispute. Now, if the wife will be deprived of her share in the property, there is manifestly something wrong with the law or the courts.
The objection to the marriage is based on chap. 70, Laws 1901. It is entitled, An act to amend a section of the Code relating to the dissolution of marriage. The only purpose of the act was to provide that neither party to a divorce may marry within three months after the decree. According to § 61 of the Constitution, the subject or purpose of every act must be expressed in its title. Otherwise, the act is void. Now the purpose of this act was to limit the time within which a party to a divorce may marry again, and that purpose is in no way expressed by the title of the act. Hence, we must hold the act void, or that its operation is harmless. It merely forbade a marriage, and did not make or declare it void. A marriage between near relations is not merely forbade; it is declared absolutely void. It were easy to have used this-same explicit language in regard to the marriage of a divorced party, if the purpose of the legislature had been to make it absolutely void.
The rule is that a marriage shall not be held void unless the statute expressly declares it to be void. Where for years parties live and cohabit together as husband and wife, every marital and conjugal endearment becomes a ratification of the marriage right, and so of every day they live together as husband and wife.
Counsel for the defendant cites a Nebraska decision or dictum to the effect that there can be no valid marriage without the consent of the state. That is wrong. t There were valid marriages and contracts to marry long before any state existed. The marriage of Adam and Eve and of Abraham, Isaac, and Jacob were perfectly valid, and yet they were not by consent of any state government. By the Catholic Church marriage is regarded as a sacrament, with which the state has no right *48to interfere. The state is merely a corporation which the people make to serve their purpose, and not to obstruct their happiness or their natural rights. It has no claim to Divine right.
The effect of a judgment of divorce by a court of competent jurisdiction is to dissolve immediately the marriage contract and to leave the parties free to contract another marriage. Though for three months a marriage is forbidden, yet a marriage within that time is at most voidable. It is not declared void. It is not made a crime, and assuredly ■on every principle of law it may be ratified by cohabitation after the time limit. Under the present statute a decree of divorce must specify and limit the time to marry again, and any wilful disregard of the decree may be a contempt of the court, but the decree is not held up and suspended, like Mohammed’s coffin, between the heavens and the ■earth.
Judgment affirmed.